Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2009 third quarter results << REMINDER: Vitran management will conduct a conference call and webcast today: October 27, at 11:00 a.m. ET, to discuss the Company's 2009 third quarter results Conference call dial-in: 1-866-250-4892 or 416-644-3422 (International) Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, Oct. 27 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN) ("Vitran" or the "Company), a North American transportation and supply chain management firm, today announced financial results for the third quarter of 2009 and the nine-month period ended September 30, 2009 (all figures reported in $U.S.). Vitran reported net income of $0.3 million, or $0.02 per diluted share, on revenues of $165.9 million for the quarter ended September 30, 2009. In the comparable 2008 three-month period, the Company achieved net income of $2.1 million, or $0.15 per diluted share on revenue of $198.6 million. The fluctuation in fuel surcharge and foreign exchange on Vitran's Canadian operations accounted for $19.4 million of the revenue decline for the third quarter of 2009 compared to the third quarter of 2008. Therefore consolidated revenue declined 6.7% adjusting for the change in fuel surcharge and foreign exchange rates on Canadian dollar denominated revenue. In addition the Company completed a private placement of approximately 2.7 million shares of common stock at the price of $8.50 per share, for net proceeds of approximately $21.3 million. The net proceeds of the offering were used to reduce outstanding debt, bolstering the balance sheet, increasing the unused debt capacity and giving the Company added flexibility to execute its operating and capital initiatives. "Our third quarter accomplishments are meaningful in a very challenging environment, particularly from a pricing and financial perspective, allowing Vitran to continue to take positive steps forward. Our daily U.S. LTL (less-than-truckload) shipment count for the third quarter exceeded the second quarter, our logistics business set a quarterly record for profitability and most importantly we garnered the support of new and existing shareholders with our equity offering," stated Vitran President and Chief Executive Officer, Rick Gaetz. "In the short-term we posted our second successive quarter of consolidated net income but more importantly positioned the Company to financially weather the economic downturn over the long-run." "Our retail focused supply chain business executed very well in the quarter, in fact, posted its all-time best profitability despite continued downward pressures on the North American retail economy. I look forward to continued commercial success in our supply chain business going forward." Segmented Results The LTL (less-than-truckload) segment posted income from operations for the 2009 third quarter of $1.5 million, with an OR (operating ratio) of 98.9% compared to income from operations of $3.0 million and an OR of 98.2% in the comparable period a year ago. In the comparable third quarters, shipments and tonnage declined 4.9% and 8.7% respectively in the LTL segment. On a sequential quarterly basis our daily shipment count and daily tonnage measures improved 1.7% and 2.2% respectively in the third quarter of 2009 compared to the second quarter of 2009. Vitran Logistics posted income from operations of $1.7 million and an OR of 91.4% in the third quarter of 2009 compared to income from operations of $1.5 million and OR of 93.8% in the third quarter of 2008. The Truckload ("TL") segment achieved income from operations during the three-month period ended September 30, 2009 of $175,000, compared to $308,000 in 2008, and the TL OR was 98.0%, compared to an OR of 96.6% in the prior year third quarter. About Vitran Corporation Inc. Vitran Corporation Inc. is a North American group of transportation companies offering less-than-truckload, logistics, truckload, and freight brokerage services. To find out more about Vitran Corporation Inc. (NASDAQ:VTNC, TSX:VTN), visit the website at www.vitran.com. This press release contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward-looking statements may be generally identifiable by use of the words "believe", "anticipate", "intend", "estimate", "expect", "project", "may", "plans", "continue", "will", "focus should" "endeavor" or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on current expectations and are naturally subject to uncertainty and changes in circumstances that may cause actual results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Vitran's actual results, performance or achievements to differ materially from those projected in the forward-looking statements. Factors that may cause such differences include, but are not limited to, technological change, increases in fuel costs, regulatory changes, the general health of the economy, seasonal fluctuations, unanticipated changes in railroad capacities, exposure to credit risks, changes in labour relations and competitive factors. More detailed information about these and other factors is included in the annual MD&A on Form 10K under the heading "General Risks and Uncertainties." Many of these factors are beyond the Company's control; therefore, future events may vary Substantially from what the Company currently foresees. You should not place undue reliance on such forward-looking statements. Vitran Corporation Inc. does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. << (tables follow) Vitran Corporation Inc. Consolidated Balance Sheets (in thousands of United States dollars, US GAAP) Sept. 30, 2009 Dec. 31, 2008 (unaudited) (audited) Assets Current assets: Accounts receivable $ 77,608 $ 65,741 Inventory, deposits and prepaid expenses 11,764 12,063 Income and other taxes receivable 1,923 792 Deferred income taxes 4,073 1,877 95,368 80,473 Property and equipment 148,851 152,602 Intangible assets 11,386 13,279 Goodwill 17,768 17,057 Deferred income taxes 30,691 30,181 $ 304,064 $ 293,592 Liabilities and Shareholders' Equity Current liabilities: Bank overdraft $ 4,427 $ 3,912 Accounts payable and accrued liabilities 67,314 63,495 Current portion of long-term debt 17,724 16,925 89,465 84,332 Long-term debt 74,069 93,477 Other 3,501 4,540 Shareholders' equity: Common shares 99,648 77,500 Additional paid-in capital 4,128 3,525 Retained earnings 31,618 33,253 Accumulated other comprehensive income (loss) 1,635 (3,035) 137,029 111,243 $ 304,064 $ 293,592 (Consolidated Statements of Income follows) Vitran Corporation Inc. Consolidated Statements Of Income (Unaudited) (in thousands of United States dollars except per share amounts, US GAAP) Three months Nine months ended Sept. 30, ended Sept. 30, 2009 2008 2009 2008 Revenue $ 165,916 $ 198,605 $ 464,233 $ 572,102 Operating expenses 158,580 189,421 447,740 542,179 Depreciation and amortization expense 4,977 5,203 14,951 15,968 163,557 194,624 462,691 558,147 Income (loss) from operations before undernoted 2,359 3,981 1,542 13,955 Interest expense, net 2,582 2,158 7,292 6,410 Income (loss) from operations before income taxes (223) 1,823 (5,750) 7,545 Income (recovery) taxes (504) (243) (4,115) (232) Net income (loss) $ 281 $ 2,066 $ (1,635) $ 7,777 Basic income (loss) per share - Net income (loss) $ 0.02 $ 0.15 $ (0.12) $ 0.58 Diluted income (loss) per share - Net income (loss) $ 0.02 $ 0.15 $ (0.12) $ 0.57 Weighted average number of shares: Basic 13,886,286 13,493,757 13,628,956 13,480,805 Diluted 14,001,903 13,647,774 13,628,956 13,632,628 (Statements of Cash Flows follows) Vitran Corporation Inc. Consolidated Statements Of Cash Flows (Unaudited) (in thousands of United States dollars, US GAAP) Three months Nine months ended Sept. 30, ended Sept. 30, 2009 2008 2009 2008 Cash provided by (used in): Operations: Net income (loss) $ 281 $ 2,066 $ (1,635) $ 7,777 Items not involving cash from operations: Depreciation and amortization expense 4,977 5,203 14,951 15,968 Deferred income taxes (868) (21) (4,154) 83 Share-based compensation expense 163 279 603 848 Gain on sale of property and equipment (2) (155) (439) (288) Change in non-cash working capital components (956) 679 (8,269) (9,853) 3,595 8,051 1,057 14,535 Investments: Purchase of property and equipment (506) (1,692) (3,955) (10,840) Proceeds on sale of property and equipment 33 935 1,178 1,387 (473) (757) (2,777) (9,453) Financing: Revolving credit facility and bank overdraft (11,478) (2,987) 1,601 8,341 Repayment of long-term debt (10,768) (2,580) (15,304) (7,726) Repayment of capital leases (1,309) (2,078) (4,521) (6,320) Financing costs (414) - (414) - Issue of Common Shares in private placement 21,318 - 21,318 - Issue of Common Shares upon exercise of stock options 333 76 333 254 (2,318) (7,569) 3,013 (5,451) Effect of translation adjustment on cash (804) 275 (1,293) 369 Increase in cash and cash equivalents - Cash and cash equivalent position, beginning of period - Cash and cash equivalent position, end of period $ - $ - $ - $ - Change in non-cash working capital components: Accounts receivable $ (5,378) $ 587 $ (11,867) $ (18,989) Inventory, deposits and prepaid expenses 1,531 1,083 713 170 Income and other taxes recoverable/payable 203 (651) (934) 317 Accounts payable and accrued liabilities 2,688 (340) 3,819 8,649 $ (956) $ 679 $ (8,269) $ (9,853) (additional financial information follows) Supplementary Segmented Financial Information (in thousands of United States dollars) (Unaudited) For the quarter ended For the quarter ended Sept. 30, 2009 Sept. 30, 2008 Inc. from Inc. from Revenue Operations OR% Revenue Operations OR% LTL $ 137,479 $ 1,502 98.9 LTL $ 166,227 $ 3,043 98.2 LOG $ 19,810 $ 1,698 91.4 LOG $ 23,375 $ 1,451 93.8 TL $ 8,627 $ 175 98.0 TL $ 9,003 $ 308 96.6 For the nine months ended For the nine months ended Sept. 30, 2009 Sept. 30, 2008 Inc. from Inc. from Revenue Operations OR% Revenue Operations OR% LTL $ 384,509 $ (25) 100.0 LTL $ 483,803 $ 13,721 97.2 LOG $ 54,641 $ 3,552 93.5 LOG $ 62,449 $ 3,002 95.2 TL $ 25,083 $ 623 97.5 TL $ 25,850 $ 1,008 96.1 LTL SEGMENT - Statistical Information (Unaudited) For the quarter ended Sept. 30, 2009 ($U.S.) LTL Q. over Q. Division % Change Revenue (000's) $ 137,479 (x)(16.6%) No. of Shipments 979,404 (4.9%) Weight (000's lbs) 1,429,041 (8.7%) Revenue per shipment $ 140.37 (x)(12.3%) Revenue per CWT $ 9.62 (x)(8.7%) For the nine months ended Sept. 30, 2009 ($U.S.) LTL Q. over Q. Division % Change Revenue (000's) $ 384,509 (x)(17.6%) No. of Shipments 2,788,780 (8.4%) Weight (000's lbs) 4,093,058 (11.8%) Revenue per shipment $ 137.88 (x)(10.0%) Revenue per CWT $ 9.39 (x)(6.6%) (x) All % changes have been normalized for the impact of foreign exchange fluctuation, period over period >> %CIK: 0000946823 /For further information: Richard Gaetz, President/CEO; Sean Washchuk, VP Finance/CFO, Vitran Corporation Inc., (416) 596-7664/ (VTNC VTN.) CO: Vitran Corporation Inc. CNW 09:10e 27-OCT-09
